Citation Nr: 0522459	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-12 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than July 1, 1991, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from March 1968 to 
November 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from adverse rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  A Board hearing was held in September 2001 before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is contained in the claims file.  

The Board remanded the claim in November 2001, and again in 
August 2003, in each instance for further development.   


FINDINGS OF FACT

1.  The veteran submitted a claim for an increased evaluation 
for PTSD on July 1, 1991.  

2.  There was no pending claim for an increased evaluation or 
a total rating for service-connected PTSD at the time of 
receipt of that claim for an increased evaluation for PTSD on 
July 1, 1991.  

3.  No VA or private medical evidence for the year prior to 
the July 1, 1991 date of receipt of claim shows the veteran's 
PTSD to be 100 percent disabling or to cause unemployability, 
because there is no pertinent medical evidence from that one-
year interval.  


CONCLUSION OF LAW

An effective date for a 100 percent disability rating for 
PTSD prior to July 1, 2001, is not warranted.  38 U.S.C.A. §§ 
5010 (a), (b)(2), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 3.400 (o)(2) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a July 2004 
development letter.  The veteran was then also asked to 
submit evidence he had supportive of his earlier effective 
date claim.  

Development requested by the Board in November 2001 and 
August 2003 remands, to be undertaken in support of the 
veteran's claim, has been completed.  The Board noted in its 
August 2003 remand that the veteran had informed of treatment 
at the Trenton, New Jersey, Vet Center from 1980 to 1991 but 
that records from that facility from that period had not yet 
been obtained.  The Board requested that the RO attempt to 
obtain copies of records of treatment from that facility over 
that interval, as well as records of treatment at the 
Coatesville, Pennsylvania, VA Medical Center (VAMC), the 
Martinsburg, West Virginia, VAMC, and the East Orange, New 
Jersey, VAMC.  

The RO in April 2004 sent appropriate requests for records of 
VA treatments to the Coatesville VAMC, the Martinsburg VAMC, 
and the East Orange VAMC.  The RO sent an appropriate request 
to the Trenton Vet Center in November 2004.  An April 2004 
reply from the Coatesville VAMC informed that no information 
concerning the requested records was available, and that any 
records of hospitalization or treatment would be located at 
the Martinsburg VAMC.  A May 2004 reply from the Martinsburg 
VAMC informed that they had no records of the veteran being 
treated at that facility prior to 1991.  All available 
records were received from the Department of Veterans Affairs 
New Jersey (D.V.A.N.J.) Health Care System in Lyons, New 
Jersey, and were associated with the claims file.  These 
included records from the East Orange, Lyons, Newark, and 
Trenton VA facilities.  However, these records included none 
dated prior to 1996.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claim.  As noted, he 
testified at the Central Office hearing conducted in 
September 2001 before the undersigned, and a transcript of 
that hearing has been associated with the claims file.  That 
testimony has been duly considered, including as a basis for 
the Board's August 2003 remand.  

Pertinent VA and private medical records have been obtained 
to the extent possible.  All indicated private and VA medical 
records were requested, and all records obtained were 
associated with the claims folder.  As discussed below, 
medical evidence obtained included some received from the 
Social Security Administration, as evidence supporting an 
June 1993 Social Security Administration decision granting 
the veteran disability benefits.  

The veteran was informed of evidentiary and procedural 
development in the course of his appeal by a statement of the 
case in April 2000 and a supplemental statement of the case 
in April 2005.  By the April 2005 supplemental statement of 
the case the veteran was informed of the failure to find 
evidence supportive of his claim for an earlier effective 
date for a 100 percent disability rating for his service-
connected PTSD despite the above-noted evidentiary 
development.  He was by that supplemental statement of the 
case and by prior development letters, informed that medical 
records dated prior to the July 1, 1991 date of claim and 
reflecting a 100 percent disability rating for his PTSD would 
be required to support his earlier effective date claim.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication (the March 1998 decision granting the 100 
percent rating and underlying the claim of entitlement to an 
earlier effective date, occurred prior to promulgation of the 
VCAA.  Id.  The Board notes, however, that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are still applicable, 
including provisions pertaining to when notice is issued.  In 
this instance, however, the Board finds that the appellant 
was provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  


Earlier Effective Date Claim for a 100 Percent Rating for 
PTSD

The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of claim. 38 U.S.C.A. § 5010 (a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400 (o)(2) (2004); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

The veteran contends that he is entitled to an effective date 
for a 100 percent rating for PTSD prior to the July 1, 1991 
date of receipt of claim for an increased rating for his 
service-connected PTSD, which was the basis of assignment of 
the 100 percent disability rating effective July 1, 1991.  

As an initial matter, the Board notes that it has reviewed 
the claims folder and has found no submission that may be 
construed as an informal claim for an increased evaluation 
for PTSD prior to July 1, 1991, with that claim remaining 
pending upon on July 1, 1991, so as to warrant an earlier 
effective date for a total disability rating for PTSD on that 
basis.  38 C.F.R. §§ 3.109, 3.155 (2004).  

The claims folder reflects that the veteran on July 1, 1991 
submitted a claim for an increased evaluation for his 
service-connected PTSD, then rated 10 percent disabling.  The 
veteran then reported not having worked in seven years.  The 
veteran has variously asserted that he has not been 
substantially gainfully employed since approximately 1981, 
and evidence to contradict this assertion is not contained in 
the claims folder.  The veteran has been awarded a 100 
percent disability rating for his PTSD effective from the 
July 1, 1991 date of claim receipt.  However, the question 
remaining is whether there was evidence of a 100 percent 
disability rating for PTSD within the year prior to the 
veteran's July 1, 1991 submission of his claim for an 
increased evaluation for PTSD, to support an earlier 
effective date.  38 C.F.R. § 3.400 (o)(2).

The veteran was afforded Social Security disability benefits, 
and available Social Security records were obtained and 
associated with the claims folder in December 2004.  These 
records reflect that a June 1993 Social Security 
determination awarded the veteran disability benefits 
beginning September 30, 1982, based on evidence of failure to 
engage in substantial gainful employment since that date.  
The decision noted that the veteran had a severe substance 
abuse disorder with alcoholism dating from his youth, as well 
as PTSD resulting from military service.  The Social Security 
disability determination was based in part on a 
psychologist's testimony at a Social Security Administration 
hearing to the effect that the veteran's substance abuse and 
PTSD were present since service, and that they, at the time 
of the hearing, met the level of severity required for the 
disability determination.  The medical records obtained from 
the Social Security Administration as underlying that 
determination do not reflect an evaluation for PTSD within 
the year prior to July 1, 1991.  Hence, this Social Security 
disability determination and the evidence relied upon do not 
support the veteran's earlier effective date claim.  
38 C.F.R. § 3.400 (o)(2).

The claims folder does not contain VA or private treatment or 
examination records dating from the year period from July 1, 
1990 to July 1, 1991, for the veteran's PTSD.  Hence, there 
are no documented records from that period showing a more 
severe level of disability for the veteran's PTSD than was 
reflected by the 10 percent disability rating then assigned, 
or showing unemployability due to PTSD.  The most recent VA 
PTSD examination prior July 1, 1991, was conducted in July 
1985, and that examination was the basis of a December 1985 
RO determination to reduce the evaluation for service-
connected PTSD from 30 percent to 10 percent disabling, 
effective March 1, 1986.  The veteran did not appeal that 
benefits reduction.  Moreover, there was not a claim for a 
total rating open at that time.  On a recent exam he had 
reported working as a clerk in 1981-1982, when he quit 
because he did not want to do it anymore.  He did not claim 
his psychiatric disorder was the reason he quit.  The last 
examination does not show he was precluded from work 
secondary to his PTSD.

Accordingly, in the absence of medical evidence from July 1, 
1990 through August 31, 1991, to support a claim for an 
effective date earlier than July 1, 1991, for the grant of a 
higher evaluation for PTSD than the 10 percent assigned, an 
earlier effective date than July 1, 1991, for the grant of a 
100 percent disability rating for PTSD is not warranted.  As 
noted above, a showing of the more severe level of disability 
within the year prior to the date of receipt of claim would 
be required to warrant an effective date earlier than that 
date of receipt of claim.  38 C.F.R. § 3.400 (o)(2).

While it is true that the veteran has himself asserted that 
he was deserving of a 100 percent disability rating for his 
PTSD for years prior to the July 1, 1991 date of claim, he 
has not put forth prior medical evidence from the year prior 
to support his claim, and his own statement cannot be 
accepted as evidence of severity of his disability in a prior 
period.  Lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the claim of 
entitlement to an effective date for a 100 percent rating for 
PTSD earlier than the July 1, 1991 date of receipt of claim, 
and, therefore, the benefit of the doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date for a 100 percent disability rating for 
PTSD earlier than July 1,1991, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


